07/30/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                         Assigned on Briefs February 2, 2021

                                IN RE SOPHIA S. ET AL.

                Appeal from the Juvenile Court for Sullivan County
             No. BCJ16978, BCJ17218        Randy M. Kennedy, Judge
                     ___________________________________

                            No. E2020-01031-COA-R3-PT
                       ___________________________________


A mother appeals the termination of her parental rights to her two children. The juvenile
court concluded that there was clear and convincing evidence of severe abuse by the mother
and that termination was in the children’s best interests. On appeal, the mother challenges
whether there was clear and convincing evidence to support the court’s best interest
determinations. In weighing the statutory best-interest factors, she contends the trial court
did not properly consider her completion of permanency plan requirements and nearly
fifteen months of drug-free tests. The mother also complains that she was denied contact
with her children by court order shortly after their removal and, despite her progress, was
thwarted in her efforts to reestablish contact. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which KENNY W.
ARMSTRONG and KRISTI M. DAVIS, JJ., joined.

Daniel J. Cantwell, Kingsport, Tennessee, for the appellant, Ashley S.

Herbert H. Slatery III, Attorney General and Reporter; and Lexie A. Ward, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.
                                         OPINION

                                              I.

                                              A.

        In March 2019, the Tennessee Department of Children’s Services (“DCS”) received
a referral that twenty-four-day-old Eliana S. and five-year-old Sophia S. were endangered
and drug exposed. The referral came from officers of the Bristol Police Department. The
officers were responding to a call of a purported break-in at the apartment the children
shared with their parents, Ashley S. (“Mother”) and Joshua S. (“Father”).

        When members of the Office of Child Safety arrived, they found a home in disarray.
Trash and food items were everywhere. In the living room there were whole pills, crushed
pills, and drug paraphernalia. Furniture was turned upside down; there were holes in the
wall, broken doors, and the bathtub was filled with water that was almost black.

       Mother would later recount that she called the police at Father’s insistence. Father
believed someone had broken into the apartment via the basement, although the apartment
had no basement. Father described himself as “really paranoid at the time.” Due to
delusions of people coming into the apartment, he would secure himself and the family in
the apartment by using an impact driver to screw the front and back doors shut.

       Mother admitted to the members of the Office of Child Safety that she had used
methamphetamine earlier in the day and that she did so in the children’s presence. She
consented to a drug screen, which was positive for methamphetamine. Father later testified
that he had used methamphetamine and a little bit of marijuana that day. Police placed
Mother and Father under arrest.

       DCS attempted to get the parents to agree to an immediate protection agreement for
the children. Unable to obtain the consent of both, DCS petitioned the Juvenile Court of
Sullivan County for temporary legal custody based on dependency and neglect. Relying
on the allegations contained in a verified petition, the court awarded temporary custody to
DCS the same day.

        A series of hearings followed in which Mother asked for, but was denied, visitation
with her children. At the first hearing following the filing of the petition, based on Mother’s
failed drug screen and her admission of recent drug use, the juvenile court determined that
neither parent should have contact with the children until they could “pass two random
consecutive drug screens.”

       Two weeks later, Mother again requested visitation. DCS and the court-appointed
guardian ad litem (the “GAL”) opposed the request. Based on arguments of counsel and
                                          2
the petition filed by DCS, the court found “the parents shall have no visitation with the
children until further order of this Court.” The process repeated two months later with the
court again denying Mother’s request for visitation.

       In the interim, DCS had hair follicle drug tests performed on Mother and the
children. As anticipated, Mother’s test was positive for methamphetamine. Sophia’s
sample was negative for illegal substances, but Eliana’s hair sample came back positive for
methamphetamines, amphetamines, and THC.1 The level of methamphetamine was
especially high for such a young child.

        In July 2019, the GAL petitioned the juvenile court to terminate the parental rights
of Mother and Father. See Tenn. Code Ann. § 36-1-113(b)(1) (Supp. 2019) (granting “the
child’s guardian ad litem . . . standing to file a petition . . . to terminate parental . . . rights”).
Later that month, the court held a hearing in the dependency and neglect matter. The parties
agreed to continue the adjudicatory hearing to coincide with the hearing on the petition to
terminate parental rights. See Tenn. R. Juv. P. 307(a). The court also noted that Mother
again requested visitation with the children. But, in light of the GAL’s opposition and the
results of Eliana’s drug screen, the court kept its previous no contact order in place.

                                                     B.

       With leave of the juvenile court, DCS joined in the GAL’s petition to terminate
parental rights. 2 The only statutory ground asserted against Mother for terminating her
parental rights was that she had committed severe child abuse. 3 The court held a trial over
two separate days in February and June 2020. Multiple witnesses testified: Mother; Father;
a representative of the company that performed drug testing on Mother and the children;
members of the Office of Child Safety; a forensic interviewer with the Children’s
Advocacy Center of Sullivan County; Sophia’s therapist; the DCS case manager; one of
the foster parents; and representatives from the drug treatment program that Mother
completed.

      Mother and Father both acknowledged a history of drug use. In Father’s case, he
admitted to having a substance abuse problem, specifically with methamphetamine, “on

          1
         Tetrahydrocannabinol or THC “is a marijuana metabolite.” Interstate Mech. Contractors, Inc. v.
McIntosh, 229 S.W.3d 674, 677 (Tenn. 2007).
          2
          With its motion seeking to join the GAL’s petition, DCS filed a petition in support of the GAL’s
petition that alleged additional statutory grounds for terminating parental rights. On the first day of trial,
DCS voluntarily withdrew the additional grounds for termination in the face of objections from both Mother
and Father.
          3
              As only Mother has appealed, our discussion focuses on the termination of Mother’s parental
rights.
                                                      3
and off” for approximately ten years. He had been convicted of charges related to the
production of methamphetamine in Bristol, Virginia, in 2007. Mother recalled that she
started using methamphetamine in 2017.

       Before moving to Tennessee, Mother’s and Father’s drug use resulted in the
intervention of the Virginia Department of Social Services. In October 2017, at the
Department’s behest, the parents agreed to place Sophia with her maternal grandmother.
Mother estimated that the child was removed from their custody for “a year and a half or
two, something like that.”

       Mother and Father also acknowledged a history of domestic violence. Father
claimed that he had been the victim of violence at the hands of Mother. In September 2018,
Mother was convicted of domestic assault in Virginia and served thirty days in jail. For
her part, Mother claimed that she was the victim of both mental and physical abuse at the
hands of Father. She explained that the incident that resulted in her 2018 domestic assault
conviction was an act of self-defense.

      Mother testified that she stopped using illegal drugs when she learned that she was
pregnant with Eliana, about three or four months into the pregnancy. Approximately a
month before Eliana’s birth, Mother and Father regained custody of Sophia.

       Mother admitted using methamphetamine the day of the children’s removal. She
started using again about a week prior, smoking methamphetamine “approximately two
times . . . prior to the night that the police arrived at the home.” She knew that it was
dangerous for the children to be in the home while she and Father used drugs. When she
and Father intended to use drugs, Mother said she tried to find someone to take the children.
And, if she was unable to find someone, Mother and Father would make a point of using
methamphetamine in the bathroom and away from the children.

       The day of the children’s removal was one of those occasions in which Mother was
unable to find someone to care for the children. She was not able to get the children out of
the home because Father had screwed the doors shut. So Mother and Father used
methamphetamine while the children were in the home. Mother revealed to a member of
the Office of Child Safety that she had used methamphetamine while holding Eliana.

       Both parents were arrested. Mother pleaded guilty to charges of attempted child
neglect, simple possession, and unlawful drug paraphernalia and served forty-five days in
jail. She was still on probation at the time of trial.

       After her release from jail, Mother moved to a sober living facility. There, she
worked on the requirements of a permanency plan that had been developed by DCS. The
director of the faith-based treatment and mental health provider through which Mother
sought services testified that Mother had taken advantage of every opportunity the provider
                                              4
offered. Mother “lived in . . . [the program’s] home for women and children with very
intense guidelines.” And Mother “accomplished a whole lot, overcoming addiction,
gaining employment, taking care of her physical health, her legal matters, getting a car, her
own apartment, and [wa]s still very connected [to the program].” Mother was even
volunteering and assisting other women in the program by providing them transportation
and helping them find jobs.

       The director of Mother’s drug treatment program, which was geared specially to
women with drug-exposed babies, testified that Mother had completed an intensive
outpatient program and had availed herself of substance abuse counseling. Mother “had
basically weekly observed drug screens and had several hair follicle tests” over a period of
16 months. All the screens and tests came back negative for drugs.

       The DCS case manager, who had been involved with the children since their
removal, acknowledged that Mother had worked hard and basically completed the
requirements of the permanency plan. Mother was working and had remained sober. But,
she had yet to satisfy the housing requirement. Her one-bedroom apartment was not large
enough for the two children. And, despite the fact that Mother seemed to be functioning
well individually, the case manager expressed concern about Mother’s ability to parent.
During the course of the case, Mother never had any questions for the foster parents
regarding Sophia’s progress or well-being nor did she express an interest in the welfare of
her children while in meetings with the case manager and the foster parents. In the case
manager’s view, Mother considered herself “a victim of the circumstances that happened
in the home” and was only interested in taking baby steps toward reunification with
children.

       There was significant trial testimony related to the well-being of Sophia following
removal from the parents’ custody. When she arrived in home of the foster mother, Sophia
was five. Her clothes did not fit and her shoes did not have soles. She was also covered
in bug bites.

       At the foster home, Sophia would not sleep in a bed because she had not slept in
one before. For the first three months, she would only sleep in a tent in her room. When
she went to bed, the foster parents had to close all the latches in the room, and the foster
father had to walk around outside the house to confirm for the child that no one was there.
The foster parents had to get her potty trained. She occasionally wet her bedding when
something “trigger[ed] her.” Sophia also hoarded food when something triggered her
anxiety. The foster mother described the child as “fearful of . . . life in general.”

       With the foster mother, Sophia rarely spoke of Mother and Father, but when she did,
it was never in a positive way. And such talk often resulted in adverse reactions, like
“sleepwalking.” The foster mother described such instances as, not just getting up and
walking through house:
                                             5
       [Sophia] is up in pure fear. And she is crying, and she, you can’t redirect
       her. She’s not easily consoled. And she will stand. She either stands at our
       bedroom door, or she has even walked over to my side of the bed. And she
       is just bawling. You cannot redirect her. And she will finally turn. And
       she’ll get to my door and she’ll say, they can’t take me. They can’t take me.

According to foster mother, anytime Mother and Father were mentioned, there would be a
setback.

        Sophia’s therapist, who began seeing the child about a month after her removal,
testified that Sophia’s behavior regressed when she was frightened. The child described
“barricad[ing] herself in her room” to her therapist out of fear that she would be returned
to her former home.

       Both the foster mother and the DCS case manager related memories that Sophia
shared of her former life. As the DCS case manager testified,

       You name it, [Sophia has] said it. She’s talked about her dad is a damn dirty
       liar, because he lied to the neighbor, and the neighbor shot a gun through the
       house and there were holes in the wall. She’s talked about mommy biting
       daddy, and daddy bleeding. Daddy biting mommy, and mommy bleeding.
       Mommy and daddy hitting each other. She has shown me how to physically
       take happy medicine up my nose, and how that works, and how her parents
       would do that. . . . She has told me how I can break into a house with a card,
       a credit card, she has told me how I can do that. Sometimes you have to do
       that to get in people’s windows is what she’ll say.

Sophia told the foster mother about seeing “sharps . . . on tables.” And Sophia “talked
about her mom would cook things for parties that they were going to have, but she wasn’t
allowed to eat any of them.” She also “talked about there being an egg smell, like a rotten
egg smell, in the home.” A video recording of an interview of Sophia conducted by the
Children’s Advocacy Center of Sullivan County included the same or similar statements
from the child.

        As for Sophia’s younger sister, the foster mother said, at first, Eliana did not sleep
at all and would constantly cry. She could not be soothed. The child shook, and her lips
quivered. Eliana also would not eat and had horrible bowel movements. The child had




                                              6
difficulty swallowing and once choked on mashed potatoes.                          She was subsequently
diagnosed with torticollis.4

       After the trial, the court terminated the parental rights of both parents. The court
concluded that there was clear and convincing evidence that Mother and Father had
“committed severe child abuse against the children by knowingly exposing the children to
methamphetamine.” It also concluded that there was clear and convincing evidence that
termination was in each child’s best interest. In reaching its conclusion, among other
things, the court found “that the parents seem to have no understanding of the level of
trauma the children have suffered and no concept of what is in the children’s best interest.”

                                                      II.

       A parent has a fundamental right, based in both the federal and State constitutions,
to the care and custody of his or her own child. Stanley v. Illinois, 405 U.S. 645, 651
(1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); Nash-Putnam v. McCloud,
921 S.W.2d 170, 174 (Tenn. 1996); In re Adoption of Female Child, 896 S.W.2d 546, 547-
48 (Tenn. 1995). But parental rights are not absolute. In re Angela E., 303 S.W.3d at 250.
Our Legislature has identified those situations in which the State’s interest in the welfare
of a child justifies interference with a parent’s constitutional rights by setting forth the
grounds upon which termination proceedings may be brought. See Tenn. Code Ann. § 36-
1-113(g) (2017).

        Tennessee Code Annotated § 36-1-113 sets forth both the grounds and procedures
for terminating parental rights. In re Kaliyah S., 455 S.W.3d 533, 546 (Tenn. 2015).
Parties seeking termination of parental rights must first prove the existence of at least one
of the statutory grounds for termination listed in Tennessee Code Annotated § 36-1-113(g).
Tenn. Code Ann. § 36-1-113(c)(1) (Supp. 2019). If one or more statutory grounds for
termination are shown, they then must prove that terminating parental rights is in the child’s
best interest. Id. § 36-1-113(c)(2).

       Because of the constitutional dimension of the rights at stake in a termination
proceeding, parties seeking to terminate parental rights must prove both the grounds and
the child’s best interest by clear and convincing evidence. In re Bernard T., 319 S.W.3d
586, 596 (Tenn. 2010) (citing Tenn. Code Ann. § 36-1-113(c)). This heightened burden of
proof serves “to minimize the possibility of erroneous decisions that result in an
unwarranted termination of or interference with these rights.” Id. “Clear and convincing
evidence” leaves “no serious or substantial doubt about the correctness of the conclusions

        4
         Torticollis refers to a “[s]tiff neck associated with muscle spasm, classically causing lateral flexion
contracture of the cervical spine musculature.” See Torticollis, TABER’S CYCLOPEDIC MEDICAL
DICTIONARY (21st ed. 2009).

                                                       7
drawn from the evidence.” Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn.
1992). It produces a firm belief or conviction in the fact-finder’s mind regarding the truth
of the facts sought to be established. In re Bernard T., 319 S.W.3d at 596.

        We review the trial court’s findings of fact “de novo on the record, with a
presumption of correctness of the findings, unless the preponderance of the evidence is
otherwise.” In re Taylor B.W., 397 S.W.3d 105, 112 (Tenn. 2013); Tenn. R. App. P. 13(d).
We then “make [our] own determination regarding whether the facts, either as found by
the trial court or as supported by a preponderance of the evidence, provide clear and
convincing evidence that supports all the elements of the termination claim.” In re Bernard
T., 319 S.W.3d at 596-97. We review the trial court’s conclusions of law de novo with no
presumption of correctness. In re J.C.D., 254 S.W.3d 432, 439 (Tenn. Ct. App. 2007).

                                                    A.

        On appeal, Mother argues only that the juvenile court “erred in finding that
terminat[ion] . . . is in the child’s best interest.” Although Mother does not challenge the
statutory ground for terminating her parental rights, we “must review the trial court’s
findings as to each ground for termination . . . regardless of whether the parent challenges
these findings on appeal.” In re Carrington H., 483 S.W.3d 507, 525-26 (Tenn. 2016).

       The juvenile court found the GAL and DCS had proven severe child abuse as a
ground for termination by demonstrating that Mother “knowingly exposed the children to
methamphetamine which is likely to cause serious bodily injury or death.” Under
Tennessee Code Annotated § 36-1-113(g)(4), a parent’s rights may be terminated if “[t]he
parent . . . has been found to have committed severe child abuse as defined in § 37-1-102,
under any prior order of a court or is found by the court hearing the petition to terminate
parental rights . . . to have committed severe child abuse against any child.” Tenn. Code
Ann. § 36-1-113(g)(4). Among other things, “severe child abuse” under Tennessee Code
Annotated § 37-1-102 means “[t]he knowing exposure of a child to or the knowing failure
to protect a child from abuse or neglect that is likely to cause serious bodily injury or death
and the knowing use of force on a child that is likely to cause serious bodily injury or
death.” Id. § 37-1-102(b)(27)(A)(i) (Supp. 2019).5

       Generally, “[c]lear and convincing evidence of severe child abuse is present when
a child is exposed to methamphetamine.” In re Caydan T., No. W2019-01436-COA-R3-

        5
          DCS argues that Mother’s conduct also falls within another definition of “severe child abuse.”
Under subsection (E) of Tennessee Code Annotated § 37-1-102(b)(27), severe child abuse also includes
“[k]nowingly or with gross negligence allowing a child under eight (8) years of age to ingest an illegal
substance or a controlled substance that results in the child testing positive on a drug screen, except as
legally prescribed to the child . . . .” Tenn. Code Ann. § 37-1-102(b)(27)(E). But the petition to terminate
parental rights did not cite to this definition, and the court did not rely on it.

                                                     8
PT, 2020 WL 1692300, at *5 (Tenn. Ct. App. Apr. 7, 2020) (citing In re A.L.H., No.
M2016-01574-COA-R3-JV, 2017 WL 3822901, at *5 (Tenn. Ct. App. Aug. 31, 2017)
(“This Court has repeatedly held that exposure of a child to drugs constitutes severe child
abuse.”)). Here, Mother admitted using methamphetamine in the presence of her children.
And Eliana’s hair follicle sample tested positive for methamphetamine, amphetamines, and
THC.

       We conclude that the evidence clearly and convincingly supports the finding that
Mother committed severe child abuse. Mother’s admitted methamphetamine use with
Father while the children were in the home falls within the definition of severe child abuse.
She knowingly exposed and failed to protect her children from a substance that was likely
to cause them serious bodily injury or result in death.

                                             B.

        Because “[n]ot all parental misconduct is irredeemable,” our parental termination
“statutes recognize the possibility that terminating an unfit parent’s parental rights is not
always in the child’s best interests.” In re Marr, 194 S.W.3d 490, 498 (Tenn. Ct. App.
2005). So even if a statutory ground for termination is established by clear and convincing
evidence, we must also determine whether termination of parental rights is in the child’s
best interests. Tennessee Code Annotated § 36-1-113(i) lists nine factors that courts must
consider in making a best interest analysis. The “factors are illustrative, not exclusive, and
any party to the termination proceeding is free to offer proof of any other factor relevant to
the best interests analysis.” In re Gabriella D., 531 S.W.3d 662, 681 (Tenn. 2017). In
reaching a decision, “the court must consider all of the statutory factors, as well as any
other relevant proof any party offers.” Id. at 682. But it is not necessary to “find the
existence of each enumerated factor . . . [to] conclude that terminating a parent’s parental
rights is in the best interest of a child.” In re M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App.
2005).

        The best interest analysis is a fact-intensive inquiry, and each case is unique. White
v. Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004). The relevancy and weight given
the statutory factors may vary, and “depending upon the circumstances of a particular child
and a particular parent, the consideration of one factor may very well dictate the outcome
of the analysis.” In re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005). What does
not vary from case to case is the focus of the analysis. The focus is on what is best for the
child, not what is best for the parent. In re Marr, 194 S.W.3d at 499. Although “[f]acts
relevant to a child’s best interests need only be established by a preponderance of the
evidence, . . . the combined weight of the proven facts [must] amount[] to clear and
convincing evidence that termination is in the child’s best interests.” In re Carrington H.,
483 S.W.3d at 535.


                                              9
        The juvenile court determined that it was in the best interest of both Sophia and
Eliana to terminate Mother’s parental rights. On appeal, Mother argues that the court erred
in weighing all the statutory best-interest factors save one — the sixth factor. Under that
factor, the court determines whether the parent or another person residing with the parent
“has shown brutality, physical, sexual, emotional or psychological abuse, or neglect toward
the child” or another person in the home. Tenn. Code Ann. § 36-1-113(i)(6). The court
found the sixth factor weighed in favor of termination, and on appeal, Mother concedes
that she “may be guilty of severe abuse against Eliana.”

       As for the remaining factors, Mother contends that the first two statutory factors
weighed against termination of her parental rights. Those factors examine the parent’s
current lifestyle and living conditions. The first factor focuses on whether the parent “has
made such an adjustment of circumstance, conduct, or conditions as to make it safe and in
the child’s best interest to be in the [parent’s] home.” Id. § 36-1-113(i)(1). The second
factor considers the parent’s potential for lasting change. See id. § 36-1-113(i)(2) (asking
“[w]hether the parent . . . has failed to effect a lasting adjustment after reasonable efforts
by available social services agencies for such duration of time that lasting adjustment does
not reasonably appear possible”). We agree that the proof established that Mother had
made an adjustment of circumstance, conduct, or conditions. Since her children’s removal,
her progress has been commendable. But it does not follow that it was safe or in the
children’s best interest to be returned to Mother’s home. The proof showed that Sophia
expressed considerable anxiety and fear about returning to Mother. On the other hand,
Mother appears to have made a lasting adjustment to her life.

        The third and fourth factors focus on the parent’s relationship with the child. The
third factor focuses on the consistency of visitation. See id. § 36-1-113(i)(3). Mother notes
that she was never granted visitation after the removal of her children. But the juvenile
court did not weigh lack of visitation for or against Mother.

         The court did weigh the fourth factor against Mother. The fourth factor considers
“[w]hether a meaningful relationship has otherwise been established between the parent
. . . and the child.” Id. § 36-1-113(i)(4). Mother complains that it was unfair to weigh this
factor against her because she was not permitted visitation. She claims she was denied the
opportunity to establish a relationship with her children. But Mother’s argument ignores
her prior history with drugs. Sophia was removed from Mother’s custody for at least 15
months prior to the juvenile court granting DCS temporary custody. And Eliana was only
weeks old when she was removed. The foster parents are the only parents Eliana has
known. We agree with the juvenile court that the fourth factor weighs in favor of
termination.

      The fifth factor evaluates the effect a change in caregivers would have on the child’s
emotional, psychological, and medical condition. Id. § 36-1-113(i)(5). Since their
placement with the foster parents, Eliana and Sophia have made great strides in their
                                              10
development. Eliana was being treated for her torticollis and was in therapy. She was able
to walk and crawl and was hitting her developmental milestones. Sophia was doing well
in school and reading at grade level. Sophia told the DCS case manager that she loved her
foster parents and wanted to stay with them because they would keep her safe and take care
of her. On the other hand, the testimony was consistent that Sophia feared being returned
to Mother. Even the possibility of being returned elicited strong negative reactions from
the child. The fifth factor favored termination.

       The seventh factor focuses on the parent’s home environment and ability to be a
safe and stable caregiver. See id. § 36-1-113(i)(7) (“Whether the physical environment of
the parent’s . . . home is healthy and safe, whether there is criminal activity in the home, or
whether there is such use of [intoxicants] as may render the parent . . . consistently unable
to care for the child in a safe and stable manner.”). Mother had established a home.
Although the DCS case worker testified that her apartment was too small to care for both
children, Mother testified that she could obtain a larger apartment. Conflicting testimony
was presented regarding Mother’s ability to be a safe and stable caregiver.

       The last two factors weighed against terminating Mother’s parental rights. The
eighth statutory factor evaluates the parent’s mental and emotional health, asking
“[w]hether the parent’s . . . mental and/or emotional status would be detrimental to the
child or prevent the parent . . . from effectively providing safe and stable care and
supervision for the child.” Id. § 36-1-113(i)(8). The ninth factor looks at the parent’s child
support history. See id. § 36-1-113(i)(9). The only evidence concerning Mother’s present
mental and emotional status was positive. And Mother paid child support as ordered.

       Here, the combined weight of the proven facts amount to clear and convincing
evidence that termination is in both Sophia’s and Eliana’s best interest. While some of the
statutory factors might favor maintaining the parent-child relationship, the best interest
analysis is not an exercise in determining “whether the sum of the factors tips in favor of
or against the parent.” White, 171 S.W.3d at 194. From the children’s perspective, their
interests are best served by allowing them to remain in an environment where they are
thriving. For Sophia in particular, who has grown attached to the foster parents, any
reunification with Mother would be difficult at best. And we agree with the juvenile court
that Mother did not appreciate the trauma Sophia experienced in Mother and Father’s
home.

                                             III.

      The record contains clear and convincing evidence to support the finding that
Mother committed severe child abuse. And the record contains clear and convincing
evidence that termination is in the children’s best interest. So we affirm the termination of
Mother’s parental rights.

                                              11
        s/ W. Neal McBrayer
     W. NEAL MCBRAYER, JUDGE




12